Citation Nr: 1724141	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability of the left ear.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for recurrent headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to February 1985 and from November 2003 to September 2005.  Further, the record reflects he had additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of this hearing is of record.

In May 2016, the Board, in pertinent part, remanded the current claims for further development to include medical examinations.  Such examinations were accomplished in August 2016, and the Board finds they are adequate for resolution of this case.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As an additional matter, the Board notes that when this case was previously before it in May 2016 it included issues in addition to the left ear hearing loss, low back, and headaches.  However, these claims were either denied or otherwise adjudicated such that only the left ear, back, and headaches remain for appellate consideration.  For example, while this case was on remand, service connection was established for a hearing loss disability of the right ear by a November 2016 rating decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial rating assigned or effective date thereof.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of the left ear as defined by VA regulations.

2.  A chronic low back disorder was not incurred in and is not otherwise the result of active service.

3.  A chronic headache disorder was not incurred in and is not otherwise the result of active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a hearing loss disability of the left ear are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for a grant of service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for a grant of service connection for recurrent headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran has been provided with correspondence that informed him of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Additionally, various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the November 2015 Board hearing; and it does not appear he has identified the existence of any relevant evidence that has not been obtained or requested.  

The Board acknowledges that the Veteran's service treatment records appear incomplete, particularly in regard to his second period of active duty.  For example, a formal finding contained in a June 2009 VA Memorandum noted that only partial records were obtained.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the United States Court of Appeals for Veterans Claims (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board also acknowledges that this case was remanded in May 2016, in part, to accord the Veteran new examinations regarding his hearing loss, low back, and headaches claims.  He subsequently underwent VA examinations with respect to these claims in August 2016.  Nothing in the record casts doubt upon the qualifications of the August 2016 examiners to provide competent medical evidence, to include the Veteran's own contentions.  No inaccuracies or prejudice is demonstrated with respect to the findings of these examinations, to include the opinions expressed as to the etiology of the claimed low back disorder and headaches.  Thus, the Board finds these examinations are adequate for resolution of these claims.

The Board further notes that the Veteran has not identified any current deficiency with respect to the notice and assistance he has received regarding these appellate claims, to include the conduct of his November 2015 Board hearing.  See 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  For example, no such deficiency was identified in a May 2017 written statement from his accredited representative.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); see also Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Army Reserve for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Army Reserve.  38 U.S.C.A. § 101(23)(A).  The Army Reserve includes the National Guard.  38 U.S.C.A. § 101(26), (27).  However, the advantages of certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The record also reflects the Veteran had personal participation in combat during his second period of active duty as documented by award of the Combat Infantryman Badge (CIB).  Generally, in the absence of clear and convincing evidence to the contrary, VA shall accept the Veteran's lay statements as sufficient proof of the in-service incurrence of his reported injury notwithstanding the fact that there is no official record of such incurrence or aggravation during service because the reported injury was reportedly incurred in combat during a period of war.  38 U.S.C.A. § 1154(b).  The Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Analysis - Left Ear Hearing Loss

As an initial matter, the Board acknowledges that the Veteran is documented to have had acoustic trauma during his first period of service (noise exposure during duty as a Special Forces heavy weapons specialist) and his second period of service (combat-related noise exposure).  Further, service connection has been established for a hearing loss disability of the right ear as being etiologically related to this acoustic trauma.

Despite the foregoing, the Board notes that, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Pursuant to 38 C.F.R. § 4.85 (a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.

In short, specific medical testing is required to determine whether one has a hearing loss disability for VA purposes.  Therefore, the Board finds competent medical evidence is required to determine whether the Veteran has a hearing loss disability of the left ear.  

Here, a thorough review of the competent medical evidence does not reflect the Veteran has a hearing loss disability of the left ear as defined by VA regulations.  For example, a May 2008 VA arranged audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
25
30

In addition, speech recognition score was 96 percent for the left ear.

The more recent August 2016 VA arranged audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
15
15
15

Further, speech recognition score for the left ear was 100 percent.

No other competent medical evaluation in accord with the requirements of 38 C.F.R. § 4.85(a) is otherwise of record which reflects the Veteran has a hearing loss disability of the left ear as defined by 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Therefore, service connection for a hearing loss disability of the left ear must be denied.

In making the above determination, the Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had a hearing loss disability of the left ear as defined by 38 C.F.R. § 3.385 at any time during the pendency of this case.  

Analysis - Low Back and Headaches

The Veteran has testified that during his first period of service from June 1977 to February 1985 he suffered numerous hard parachute landing falls during his service with Special Forces.  In pertinent part, he testified that that he injured, and probably fractured, his "tailbone" in a parachute jump during his first period of service.  Due to the nature of the mission, the injury was not documented.  He also cited carrying heavy rucksacks while assigned to both units, and asserted his personal belief that he developed multiple musculoskeletal disorders, including the back, due to such wear-and-tear.  

Initially, the Board notes that the Veteran is competent, as a lay person, to describe injuries while engaged in parachute jumps, to include back pain.  However, it does not appear he explicitly states his back disorder originated as a result of an injury that occurred while engaged in combat.  As such, it does not appear the provisions of 38 U.S.C.A. § 1154(b) are applicable to this claim.

The Board does acknowledge the Veteran had a VA traumatic brain injury (TBI) evaluation in June 2008 in which he reported secondary exposure to blasts from rocket-propelled grenades (RPGs) on two occasions and reported current severe headaches.  He also testified that his headaches developed while he was stationed in Iraq, which would have been during his second period of active duty from November 2003 to September 2005.  As such, it appears that 38 U.S.C.A. § 1154(b) is applicable to this case, and his account that a TBI occurred during this period of service is deemed credible.  

The Board notes, however, that headaches, as well as back pain, can be due to multiple causes, both acute and chronic.  Moreover, the Veteran was evaluated by VA neurologists and polytrauma specialists following his report of the in-service TBI who determined that the presence of TBI was possible, but not definite.   In July 2008 a VA neurologist stated the Veteran's headaches suggested common migraine versus medication overuse headache related to the use of ibuprofen.  

The Board also notes that the Veteran's service treatment records on file for his first period of active duty from June 1977 to February 1985 do not appear to contain any entries showing a diagnosis of or treatment for a chronic low back disorder or a chronic headache disorder.  His spine, head, and neurologic system were consistently evaluated as normal on service examinations conducted during this period to include in October 1976, August 1977, and December 1980.

The Board further notes that the service treatment records on file for the Veteran's second period of active duty from November 2003 to September 2005 reflects he did report on a July 2005 Post-Deployment Assessment that he experienced back pain during the deployment.  However, he did not check the box to indicate he currently experienced back pain.  In addition, he denied headaches.  There was also no finding of a chronic low back disorder or chronic headaches as part of this assessment.  As such, this appears to be competent medical evidence that the Veteran did not have either of the claimed disabilities immediately following his deployment to the Southwest Asia Theater of Operations.

The Board acknowledges that the Veteran did indicate on a July 2007 Post-Deployment Health Reassessment report that he experienced recurrent low back pain and migraine headaches, among other things.  Further, it appears he has been treated for both of the claimed disabilities since at least 2008.  However, in view of the fact that there is competent medical evidence indicating such chronic disabilities were not present immediately after his return from deployment in 2005, and the fact that back pain and headaches can be due to acute or chronic conditions, the Board finds that competent medical evidence is required to adequately determine the nature and etiology of these claimed disabilities.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also finds that the only competent medical opinions to address these claims are those of the August 2016 VA arranged examinations, which diagnosed degenerative arthritis and degenerative disc disease of the lumbar spine, as well as migraine headaches, respectively.  These examiners expressed opinions against the disabilities being etiologically related to active service.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the August 2016 VA examiners were familiar with the Veteran's medical history from review of the claims folder.  Further, his account of back injuries from parachute landings, and an in-service TBI, were explicitly noted in the respective examinations.  Neither of the opinions were expressed in speculative or equivocal language.  The opinions were also supported by stated rationale which included reference to pertinent medical evidence on file.  Moreover, no competent medical opinion is of record which explicitly refutes the opinions expressed by these VA examiners as to the nature and etiology of the claimed low back and headache disorders.  Accordingly, the Board finds that these examinations are adequate, persuasive, and entitled to significant probative value in the instant case.

The Board notes that the Veteran was diagnosed with degenerative arthritis of the lumbar spine as part of the August 2016 VA arranged examination.  However, there is no competent medical evidence which diagnosed such a disability within one year following his September 2005 separation from service, or which otherwise demonstrates it was present to a compensable degree during that period.  As such, service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(s).

The Board also notes that the Veteran previously contended that his back disorder was secondary to his knee disabilities.  However, service connection is not in effect for any knee disability.  The Veteran has not contended, nor does the evidence otherwise reflect, his back disorder or headaches are secondary to a disability for which service connection has been established.  Consequently, the provisions of 38 C.F.R. § 3.310 are not applicable to these claims.

Finally, the Board acknowledges that the record reflects the Veteran did have active service in the Southwest Asia Theater of Operations during the Persian Gulf War Era.  However, his claimed back and headache disorders have been attributed to known clinical diagnoses of degenerative arthritis, degenerative disc disease, and migraine headaches.  In short, they do not constitute undiagnosed illnesses.  No competent medical evidence is of record, nor does the Veteran otherwise contend, that these disabilities constitute medically unexplained chronic multisymptom illnesses.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 which provide for presumptive service connection for such disabilities are not applicable to these claims.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's currently has a chronic low back disorder and/or a chronic headache disorder that was incurred in or is otherwise the result of his active service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for a hearing loss disability of the left ear is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for recurrent headaches is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


